Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 1 of 7 Page ID #:1




  1   P. Kristofer Strojnik, SBN 242728
      Law Offices of Peter Strojnik
  2   pstrojnik@strojniklaw.com
  3   Esplanade Center III, Suite 700
      2415 East Camelback Road
  4   Phoenix, Arizona 85016
  5   602.510.9409 (tel.)

  6   Attorneys for Plaintiff
  7                              UNITED STATES DISTRICT COURT
  8
                               CENTRAL DISTRICT OF CALIFORNIA
  9
      THERESA BROOKE, a married woman
10
      dealing with her sole and separate claim,      Case No:
11
                              Plaintiff,             VERIFIED COMPLAINT
12
13    vs.                                            (JURY TRIAL DEMANDED)

14    ESA PROPERTIES LLC, a California
      limited liability company dba Extended
15
      Stay America Palm Springs Airport,
16
                              Defendant.
17
18           Plaintiff Theresa Marie Brooke alleges:

19                                            PARTIES

20           1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,

21    and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),

22    the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

23    California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due

24    to the loss of a leg.

25           2.      Defendant, Esa Properties LLC, owns and/or operates and does business

26    as the hotel Extended Stay America Palm Springs Airport located at 1400 East Tahquitz

27    Canyon Way in Palm Springs, California. Defendant’s hotel is a public accommodation

28
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 2 of 7 Page ID #:2




  1   pursuant to 42 U.S.C. § 12181(7)(A), which offers public lodging services. On
  2   information and belief, Defendant’s hotel was renovated after March 15, 2012.
  3                               SUMMARY OF ALLEGATIONS
  4          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
  5   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
  6   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
  7   Rights Act (“Unruh”), California Civil Code §§51, 52. Specifically, Plaintiff brings this
  8   action because Defendant’s hotel does not comply with Section 503 of the 2010
  9   Standards of Accessible Design; Defendant does not have an access aisle at the hotel
10    passenger loading zone that is compliant with Section 503.
11                                          JURISDICTION
12           4.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
13    U.S.C. § 12188.
14           5.     The Court has supplemental jurisdiction over the state law claim. 28
15    U.S.C. § 1367. See also Johnson v. Mariani, No. 17-01628-BLF (N.D. Cal. Jul. 10,
16    2017); Johnson v. United Rentals Nw., Inc., No. 11-00204, 2011 WL 2746110, at *4.
17           6.     Plaintiff’s claims asserted herein arose in this judicial district and
18    Defendant does substantial business in this judicial district.
19           7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
20    in that this is the judicial district in which a substantial part of the acts and omissions
21    giving rise to the claims occurred.
22                                          ALLEGATIONS
23           8.     Plaintiff formerly worked in the hospitality industry and her husband
24    works in the travel industry. She and her husband are avid travelers to California for
25    purposes of leisure travel, court-related hearings, conferences and inspections, and to
26    “test” whether various hotels across the Country comply with disability access laws.
27    She has been to California countless times over the past few years for purposes of
28    checking ADA compliance, leisure travel, and court-related conferences.


                                                 2
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 3 of 7 Page ID #:3




  1             9.    Plaintiff and her husband traveled to the Desert Cities in mid-October and
  2   mid-November 2020 for purposes of leisure travel and to test accessibility at local
  3   hotels.
  4             10.   During the later trip, Plaintiff personally visited Defendant’s hotel and
  5   stopped at the passenger loading zone directly adjacent to the lobby. Defendant’s hotel
  6   has a passenger loading zone because the pickup and dropoff area directly outside of the
  7   lobby is designed and intended as a loading zone.
  8             11.   While at Defendant’s hotel, she discovered that Defendant’s hotel has a
  9   barrier to entry, which is that the passenger loading zone does not have an access aisle.
10              12.   Plaintiff gained actual and personal knowledge of a barrier while visiting
11    Defendant’s hotel, and as a result, she was deterred from entering the hotel. She will not
12    re-visit the hotel until notice is provided of remediation. Returning would be futile, and
13    since she will not return until remediation is provided, a repeat of the injury is not
14    possible.
15              13.   An illustration of a correct access aisle (the striped portion of the
16    illustration below) and compliant cut-out are provided below, which was not provided
17    at the hotel:
18
19
20
21
22
23
24
                14.   Plaintiff intends on visiting the Desert Cities again in February of next
25
      year to engage in further ADA testing and for purposes of court-related functions, e.g.
26
      hearings, joint site inspections, and the like. This is not a speculative trip; she will travel
27
      there in February of next year. In the event that notice of remediation of the barrier at
28


                                                  3
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 4 of 7 Page ID #:4




  1   bar is provided prior to her trip, she will re-visit the hotel. However, she will not do so
  2   if the hotel still has the barrier complained of herein.
  3          15.    It is readily achievable to modify the hotel to provide an access aisle.
  4   Provision of an access aisle is extremely inexpensive.
  5          16.    Without injunctive relief, Plaintiff and others will continue to be unable to
  6   independently use Defendant’s hotel in violation of her rights under the ADA.
  7          17.    Other potential violations and barriers to entry at Defendant’s hotel may
  8   be discovered during this litigation. It is Plaintiff’s intention to cure all ADA violations
  9   at this hotel in one lawsuit as opposed to doing so in piecemeal litigation, and so she
10    will amend this Complaint pursuant to Doran if additional ADA violations are
11    discovered during the case.
12                                  FIRST CAUSE OF ACTION
13       18. Plaintiff incorporates all allegations heretofore set forth.
14           19.    Defendant has discriminated against Plaintiff and others in that it has
15    failed to make its public lodging services fully accessible to, and independently usable
16    by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
17    121282(b)(2)(iv) and the 2010 Standards, as described above.
18           20.    Defendant has discriminated against Plaintiff in that it has failed to
19    remove architectural barriers to make its lodging services fully accessible to, and
20    independently usable by individuals who are disabled in violation of 42 U.S.C.
21    §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
22    2010 Standards would neither fundamentally alter the nature of Defendant’s lodging
23    services nor result in an undue burden to Defendant.
24           21.    In violation of the 2010 Standards, Defendant’s hotel passenger loading
25    zone does not have a disability access aisle as required by Section 503 of the Standards.
26           22.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
27    as described above, is readily achievable by the Defendant. Id. Readily achievable
28


                                                 4
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 5 of 7 Page ID #:5




  1   means that providing access is easily accomplishable without significant difficulty or
  2   expense.
  3          23.      Defendant’s conduct is ongoing, and, given that Defendant has never fully
  4   complied with the ADA’s requirements that public accommodations make lodging
  5   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
  6   invokes her statutory right to declaratory and injunctive relief, as well as costs and
  7   attorneys’ fees.
  8          24.      Without the requested injunctive relief, specifically including the request
  9   that the Court retain jurisdiction of this matter for a period to be determined after the
10    Defendant certifies that it is fully in compliance with the mandatory requirements of the
11    ADA that are discussed above, Defendant’s non-compliance with the ADA’s
12    requirements that its passenger loading zone be fully accessible to, and independently
13    useable by, disabled people is likely to recur.
14           WHEREFORE, Plaintiff demands judgment against Defendant as follows:
15                 a. A Declaratory Judgment that at the commencement of this action
16                    Defendant was in violation of the specific requirements of Title III of the
17                    ADA described above, and the relevant implementing regulations of the
18                    ADA, in that Defendant took no action that was reasonably calculated to
19                    ensure that all of its passenger loading zone is fully accessible to, and
20                    independently usable by, disabled individuals;
21                 b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
22                    36.504(a) which directs Defendant to take all steps necessary to bring its
23                    passenger loading zone into full compliance with the requirements set
24                    forth in the ADA;
25                 c. Payment of costs and attorney’s fees;
26                 d. The provision of whatever other relief the Court deems just, equitable and
27                    appropriate.
28


                                                 5
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 6 of 7 Page ID #:6




  1                                  SECOND CAUSE OF ACTION
  2          25.      Plaintiff realleges all allegations heretofore set forth.
  3          26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
  4   public accommodation on the basis of her disability as outlined above.
  5          27.      Unruh provides for declaratory and monetary relief to “aggrieved
  6   persons” who suffer from discrimination on the basis of their disability.
  7          28.      Plaintiff has been damaged by the Defendant’s non-compliance with
  8   Unruh.
  9          29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
10    relief as the Court considers appropriate, including monetary damages in an amount of
11    $4,000.00, and not more.
12           30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
13    amount to be proven at trial.
14           WHEREFORE, Plaintiff demands judgment against Defendant as follows:
15                 a. A Declaratory Judgment that at the commencement of this action
16                    Defendant was in violation of the specific requirements of Unruh; and
17                 b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
18                    36.504(a) which directs Defendant to take all steps necessary to bring its
19                    passenger loading zone into full compliance with the requirements set
20                    forth in the ADA;
21                 c. Payment of costs and attorney’s fees;
22                 d. For damages in the amount of $4,000.00, the statutory minimum, and not
23                    more; and
24                 e. The provision of whatever other relief the Court deems just, equitable and
25                    appropriate.
26
27
28


                                                   6
Case 5:20-cv-02598-JWH-SP Document 1 Filed 12/16/20 Page 7 of 7 Page ID #:7




  1                                DEMAND FOR JURY TRIAL
  2          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
  3   demands a jury trial on issues triable by a jury.
  4
  5          RESPECTFULLY SUBMITTED this 16th day of December, 2020.
  6                                              /s/ P. Kristofer Strojnik
  7                                              P. Kristofer Strojnik (242728)
                                                 Attorneys for Plaintiff
  8
  9                                        VERIFICATION

10           I declare under penalty of perjury that the foregoing is true and correct.
11                         DATED this 7th day of December, 2020.
12
13
14
15
16
             Theresa Marie Brooke
17
18
19
20
21
22
23
24
25
26
27
28


                                                7
